             Case 2:20-cv-01012-RSM Document 15 Filed 09/02/20 Page 1 of 2



 1                                                     HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
     DELTONA TRANSFORMER                            No. 2:20-cv-01012-RSM
10   CORPORATION,
                                                    ORDER GRANTING DEFENDANT’S
11
                        Plaintiff and Counter-      MOTION TO SEAL
12                      Defendant,

13          v.

14   THE NOCO COMPANY,
                                                    UNDERLYING ACTION:
15                      Defendant and               Case No. 19-cv-308-CEM-LRH (M.D. Fla)
                        Counterclaimant.
16

17
            THIS MATTER came before the Court on Defendant The NOCO Company’s
18
     (“NOCO”) Motion to Seal (the “Motion”). Dkt. #12. The Court, having considered the
19
     submissions of the parties and the records and files herein, and for the reasons set forth in
20
     NOCO’s Motion, hereby GRANTS the Motion (Dkt. #12). The Clerk shall immediately SEAL
21
     Exhibit B to the Declaration of Alex Braunstein (Dkt. #8) submitted in support of Plaintiff’s
22
     reply to its motion to compel.
23

24

25

26




     ORDER GRANTING DEFENDANT’S
     MOTION TO SEAL
           Case 2:20-cv-01012-RSM Document 15 Filed 09/02/20 Page 2 of 2



 1         Dated this 2nd day of September, 2020.

 2

 3

 4

 5                                             RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER GRANTING DEFENDANT’S
     MOTION TO SEAL
